  Case 2:19-bk-51029                               Doc 16             Filed 03/11/19 Entered 03/11/19 14:04:15                                                              Desc Main
                                                                     Document      Page 1 of 35

 Fill in this information to identify your case:


 Debtor 1          Robert Matthew Headlee
                    First Name                        Middle Name                     Last Name

 Oeblor2             Michelle Renee Headlee
 (Spouse, if filing) First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the; Southern District of Ohio

 Case number         2:19-bk-51029
                    (lfknownl




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 1211s
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


•ifI           Summarize Your Assets


                                                                                                                                                                        Your assets
                                                                                                                                                                        Value of what you own
1. Schedule AIB: Property (Official Form 106A/B)
                                                                                                                                                                                     270000
   1a. Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................        $ ______



    1b. Copy line 62, Total personal property, from Schedule A/8...............................................................................................                    45750.00
                                                                                                                                                                            $ ______


                                                                                                                                                                                   26950.00
                                                                                                                                                                                                   1
    1c. Copy line 63, Total of all property on Schedule AIB .........................................................................................................
                                                                                                                                                                            $




•ifj           Summarize Your Liabilities



                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

                                                                                                                                                                                  259000.00
2. Schedule D: Creditors Who Have Claims Secured by Property(Official Form 1060)
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                          $


3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                            $
                                                                                                                                                                                    6380.00
   3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ........................................... .

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims} from line 6j of Schedule EIF ...................................... .
                                                                                                                                                                        +                     0
                                                                                                                                                                            $


                                                                                                                                                                                  265380.00
                                                                                                                                       Your total liabilities               $                      I


nifi           Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                     5115.24
   Copy your combined monthly income from line 12 of Schedule 1 ..........................................................................................                  $ ______


                                                                                                                                                                                    3379.00
s. Schedule J: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J . ...................................................................................................             $ ______




Official Form 106Surn                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                 page 1 of 2
      Case 2:19-bk-51029                         Doc 16        Filed 03/11/19 Entered 03/11/19 14:04:15                                     Desc Main
                                                              Document      Page 2 of 35
   Debtor 1
                   Robert Matthew Headlee                                                                                 2:19-bk-51029
                                                                                                    Case number(ffknown)_____________
                    First Name     Middle Name        Last Name




                  Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       0 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       i!J Yes
    7. What kind of debt do you have?

       D Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
              family, or household purpose."11 U.S.C. §101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       iZI Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
              this form to the court with your other schedules.


    a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form122A-1 Line11; OR, Form122B Line11; OR, Form122C-1 Line14.                                                                            5115.24
                                                                                                                                            $ ______




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                            Total claim


        From Part 4 on Schedule EIF, copy the following:


      9a. Domestic support obligations(Copy line6a.)                                                        $________



      9b. Taxes and certain other debts you owe the government. (Copy line6b.)
                                                                                                                          3380.00
                                                                                                            $ ________


      9c.Claims for death or personal injury while you were intoxicated. (Copy line6c.)                     $ ________


                                                                                                                          3000.00
       9d. Student loans.(Copy line6f.)                                                                     $ ________


      9e. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                            $________
          priority claims. (Copy line69.)

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$________


      9g. Total. Add lines9a through 9f.                                                                     ____
                                                                                                             .            63_a_o_.o_o
                                                                                                            $
                                                                                                                                        I




Official Form106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                page 2 of2
  Case 2:19-bk-51029                      Doc 16           Filed 03/11/19 Entered 03/11/19 14:04:15                                   Desc Main
                                                          Document      Page 3 of 35
 Fill in this information to identify your case:

 Debtor 1
                    Robert Matthew Headlee
                     First Name             Middle Name               Last Name

 DebR>r2
                     Michelle Renee Headlee
 (Spouse, if filing) First Name             Mkidle Name               Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

  Case number
  (If known)
                     2:19-bk-51029
                                                                                                                                       □ Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                        04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


■ §fi            Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      l!f You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3}
      0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2}


 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


       Brief description of the property and line on      Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
       Schedule A/8 that lists this property              portion you own
                                                          Copy the value from     Check only one box for each exemption.
                                                          Schedule AIB

      Brief
      description:
                              single family home          $20000
                                                                                  □ $ _____
      Line from                                                                   0 100% of fair market value, up to
                              1                                                     any applicable statutory limit
      Schedule A/8:

      Brief
      description:                                        $_______                0$ ____
      Line from                                                                   0 100% affair market value, up to
      Schedule A/8:                                                                 any applicable statutory limit

      Brief
                                                                                  0$ _____
                                                                                  □ any
      description:                                        $._______
      Line from                                                                     100% of fair market value, up to
      Schedule A/8:                                                                     applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     i!f No
     □ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
       □ No
       □ Yes
Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                         page 1 of_
  Case 2:19-bk-51029                      Doc 16       Filed 03/11/19 Entered 03/11/19 14:04:15                                 Desc Main
                                                      Document      Page 4 of 35
Debtor 1
               Robert Matthew Headlee                                                                             2:19-bk-51029
                                                                                             Case numberc;rknown),_____________
              First Name    Middle Name        Last Name




•iii         Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule AIB that lists this property         portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule AIB
     Brief
     description:                                      $                      □ s _____
     Line from
                                                           _______
                                                                              □ 100% of fair market value, up to
     Schedule AIB:                                                               any applicable statutory limit

     Brief
     description:                                      $_______               □ $ ____
     Line from                                                                0 100% of fair market
                                                                                              _ value, up to
     Schedule AIB:                                                               any applicable statutory limit

     Brief
     description:                                      $                      0$ ____
     Line from
                                                        ._______
                                                                              □ 100% of fair market value, up to
     Schedule AIB:                                                               any applicable statutory limit

     Brief
                                                       $_______               □ $ ____
                                                                              □ 100% of fair market value, up to
     description:
     Line from
     Schedule AIB:                                                               any applicable statutory limit

     Brief
                                                       $                      □ s ____
                                                                              □ 100% of fair market value, up to
     description:
                                                           ______
     Line from                                                   _
     Schedule AIB:                                                               any applicable statutory limit

     Brief
                                                                              □ $ ____
                                                                              □ 100% of fair market value, up to
     description:                                      $
                                                           _______
     Line from
     Schedule AIB:                                                               any applicable statutory limit

     Brief
     description:                                      $_______               0$ ____
     Line from                                                                □ 100% of fair market value, up to
     Schedule A/8:                                                               any applicable statutory limit

     Brief
     description:
                                                       $______                □ $ ____
     Line from                                                                □ 100% of fair market value, up to
     Schedule AJB:                                                               any applicable statutory limit

     Brief
                                                       $                      0$ ____
     description:                                       _______
     Line from                                                                0 100% of fair market value, up to
     Schedule AIB:                                                              any applicable statutory limit

     Brief
     description:                                      $                      □ $ ____
     Line from
                                                           ______
                                                                 _            □ 100% of fair market
                                                                                              _ value, up to
     Schedule AIB:                                                               any applicable statutory limit

     Brief
     description:                                                             □ $ ____
     Line from
                                                       $_______
                                                                              □ 100% of fair market value, up to
     Schedule AJB:                                                               any applicable statutory limit

     Brief
                                                       $_______               0 $ ____
     description:
     Line from                                                                □ 100% of fair market value, up to
     Schedule AIB:                                                               any applicable statutory limit


Official Form 106G                                  Schedule C: The Property You Claim as Exempt                                      page_Lof_
       Case 2:19-bk-51029                         Doc 16                Filed 03/11/19 Entered 03/11/19 14:04:15                                          Desc Main
                                                                       Document      Page 5 of 35

     Fill in this information to identify your case:

     Debtor 1
                        Robert Matthew Headlee
                         First Name                   Middle Name                  Last Name

     Debtor2
                         Michelle Renee Headlee
     (Spouse, if filing) First Name                   Middle Name                  Last Name


     United States Bankruptcy Court for the: Southern District of Ohio
                         2:19-bk-51029
     Case number
     (If known)                                                                                                                                            □ Check if this is an
                                                                                                                                                               amended filing


     Official Form 1060
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
     Be as complete and acc urate as possible. If two married people are filing together, both are equ ally responsible for su pplying correct
     information. If more space is needed, copy the Additional Page, fill it ou t, nu mber the entries, and attach it to this form. On the top of any
     additional pages, write you r name and case number (if known).

     1. Do any creditors have claims secu red by your property?
        0 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        1BYes. Fill in all of the information below.


■    i#flii        List All Secured Claims
                                                                                                                          Column A                 Co/umnB                 ColumnC
 2. List all secu red claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                          Valu e of c:ollateraf   . nsecured
                                                                                                                                                                           U
        for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.             Do not deduct the        that supports this      portion
        As much as possible, list the claims in alphabetical order according to the creditor's name.                      value of collateral.     claim                   If any

W Shellpoint Mortgage                                          Describe the property that secures the claim:              $                  ,_
                                                                                                                                                  _ _ .o_oo $ __
                                                                                                                                    248,ooo $ _2_70
                                                                                                                                                          _ _.  _
         Creditor's Name
                                                             fsingle family house
         55 Beattie Pl
         Number            Street

          Suite500                                     As of the date you file, the claim is: Check all that apply.
                                                       0 Contingent
          Greenville, Sc                      2960H 0 Unliquidated
         City                         State   ZIP Code
                                                       0 Disputed
      Who owes the debt? Check one.                            Nature of lien. Check all that apply.
      0 Debtor 1 only                                          lil An agreement you made (such as mortgage or secured
      0 Debtor2 only                                                car loan)
      lil   Debtor 1 and Debtor2 only                          0    Statutory lien (such as tax lien, mechanic's lien)
      0     At least one of the debtors and another            0    Judgment lien from a lawsuit
                                                               0
      □Check if this claim relates to a
                                                                    Other (including a right to offset) _________

       community debt

1·
 2.21'c��sumer
                             1104
   Date debt was incurred ______
                             P�rtf�li�·se�ices·.
                                                              . ��!�.!:'igi� c:1f ���°'1.111!11uni�er   ?. �.. �, .�.
                                                                Describe the property that secures the claim:             $          ·· 1f,ooi:s   $._' __1_3,_;s_ o_ o $_
                                                                                                                                                                         . __ _
         Creditor's Name
                                                             12015 Chevy Equinox
         �---
         P.O. Box 57071
         Number
                  �---,---------!
                           Street                            1______ ,_,-�--
                                                       As of the date you file, the claim is: Check all that apply.
                                                       0 Contingent
          lrvinr, Ca                           92619-i 0 Unliquidated
        City                          State   ZIP Code
                                                       0 Disputed
      Who owes the debt? Check one.                            Nature of lien. Check all that apply.
      0 Debtor 1 only                                          lil An agreement you made (such as mortgage or secured
      0     Debtor2 only                                            car loan)
      lil   Debtor 1 and Debtor 2 only                         0    Statutory lien (such as tax lien, mechanic's lien)
      0     At least one of the debtors and another            0    Judgment lien from a lawsuit
                                                               0    Other (including a right to offset) ________
      0 Check if this claim relates to a
         community debt
                              12114
      Date ��!?l.was incurred �,.,_,,,.,,_,...,_,...� ...�s! � �iP�. c:1f ��ec:1u11t,.n1.1��r.� •-:-=..,--,--...cc=..
       Add the dollar valu e of you r entries in Column A on this page. Write that number here:
                                                                                                                         ··� .
     Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of i.
   Case 2:19-bk-51029                         Doc 16        Filed 03/11/19 Entered 03/11/19 14:04:15                                                        Desc Main
                                                           Document      Page 6 of 35
 Debtor1
                Robert Matthew Headlee                                                                                              2:19-bk-51029
                                                                                                       Case number (it known�--------------
                 First Name     Middle Name         Last Name



              Additional Page                                                                                       Column A                          ColumnB                   ColumnC
                                                                                                                    Amount of claim                   Value of collateral       Unsecured
             After listing any entries on this page, number them beginning with 2.3, followed                                                         ttiat supports this       portion
                                                                                                                    Do not deduct ttie
             by 2.4, and so forth.                                                                                  value of collateral.              claim                     If any

                                                    Describe the property that secures the claim:                  $                                  $                     $
    Creditor's N ame                                     ----------------
    Number             Street


                                                    As of the date you file, the claim is: Check all that apply.
                                                    □  Contingent
    City                        State    ZIP Code   0 Unliquidated
                                                    □ Disputed
  Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  □ Debtor 1 only                                   □ An agreement you made (such as mortgage or secured
  □ Debtor 2 only                                     car loan)
  □ Debtor 1 and Debtor 2 only                      □ Statutory lien (such as tax lien, mechanic's lien)
  □ At least one of the debtors and another         □ Judgment lien from a lawsuit
  □ Check if this claim relates to a                □ Other (including a right to offset) ________
      community debt




□
  Date debt was incurred _____                      Last4digits of account number ____


                                          _         Describe the property that secures the claim:                  $_______ $______
                                                                                                                             .      $._____
                              _ __________
                            _ e
    -C -,ed- i-tor- 's _N_ am


   Number          Street
                                                    As of the date you file, the claim is: Check all that apply.
                                                    □ Contingent
                                                    □ Unliquidated
    City                        State    ZIP Code
                                                    □ Disputed
  Who owes the debt? Check one.
                                                    Nature of lien. Check all that apply.
  0
  □
      Debtor 1 only
      Debtor 2 only
                                                    □ An agreement you made {such as mortgage or secured
                                                      car loan)
  0   Debtor 1 and Debtor 2 only                    □ Statutory lien (such as tax lien, mechanic's lien)
  □   At least one of the debtors and another       □ Judgment lien from a lawsuit
  □ Check if this claim relates to a                □ Other (including a right to offset) ________
      community debt




□"·                       _ __________
      - -di-tor- 's_N_ a_me
    -Cre
                                      _             Describe the property that secures the claim:                  $_______ $_______
                                                                                                                             .       $._____



    Number         Street


                                                    As of the date you file, the claim is: Check all that apply.
                                                    □  Contingent
    City                        State    ZIP Code   □  Unliquidated
                                                    □  Disputed
  Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  □ Debtor 1 only                                   □ An agreement you made (such as mortgage or secured
  □ Debtor 2 only                                     car loan)
  □ Debtor 1 and Debtor 2 only                      □ Statutory lien (such as tax lien, mechanic's lien)
  □ At least one of the debtors and another         □ Judgment lien from a lawsuit
  □ Check if this claim relates to a                □ Other (including a right to offset) ________
      community debt
  Date debt was incurred _____                      Last4digits of account number ____

                                                                                                                                 259,000 i
           Add the dollar value of your entries in Column A on this page. Write that number here: ·
                                                                                                                   l====::;;;::;;:;,::::;::;;;:;:ll
           If this is the last page of your fonn, add the dollar value totals from all pages.
           Wrjte Uiat.number here:                                                                                 i:$======1
                                                                                                                           259,          000


 Official Form 1060                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                               page_of_
  Case 2:19-bk-51029                       Doc 16        Filed 03/11/19 Entered 03/11/19 14:04:15                                    Desc Main
                                                        Document      Page 7 of 35
0ebtor1
                                                                                                                   2:19-bk-51029
                                                                                               Case numberc«known,_______________
               First Name    Middle Name        Last Name



l#fM           List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, ifa collJction
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
 you have more than one creditor for any ofthe debtsthat you listed in Part 1, list the additional creditors here. Ifyou do not have additional persons to



□ ---------------------------
 be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                          On which line in Part 1 did you enter the creditor? __
      Name                                                                                Last4digitsofaccount number____


      Number        Street




□
      City                                         State          ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor? __
     Name                                                                                 Last4digitsofaccount number____


      Number        Street




□
      City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __
     Name                                                                                Last4digitsofaccount number___ _


     Number         Street




□
     City                                          State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __
     Name                                                                                Last4digitsofaccount number� �              !_ �
     Number         Street




□
     City                                          State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __
     Name                                                                                Last4digits ofaccount number____


     Number         Street




□ ---------------------------
     City                                          State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __
     Name                                                                                Last4digitsofaccount number___ _


     Number         Street




     City                                          State          ZIP Code



Official Form 1060                         Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page_of_
   Case 2:19-bk-51029                       Doc 16          Filed 03/11/19 Entered 03/11/19 14:04:15                                             Desc Main
                                                           Document      Page 8 of 35
   Fill in this information to identify your case:

   Debtor 1
                    Robert Matthew Headlee
                     First Name              Middle Name                 Last Name

   Debtor2
                      Michelle Renee Headlee
  (Spouse, if filing) First Name             Middle Name                 Last Name




                                                                                                                                                 □ Check if this is an
   United States Bankruptcy Court for the: Southern District of Ohio

   Case number
                      2:19-bk-51029
   (II known)                                                                                                                                          amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                              12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 AIB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

                List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
     □ No. Go to Part 2.
     iiYes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
    each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
    unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
    (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                         Total claim      Priority     Nonpriority
                                                                                                                                          amount       amount
E:)     Internal Revenue Service
       Priority Creditor's Name
                                                              Last 4 digits of account number      .!_ !_ � !.._             $   1836.00     $   1836.00 $.____
        200 N High St                                         When was the debt incurred?           2014/2015
       Number            Street

                                                              As of the date you file, the claim is: Check all that apply.
        Columbus                      Oh 43215-24
       City                         State     ZIP Code
                                                              0 Contingent
                                                              0 Unliquidated
       Who incurred the debt? Check one.                      121   Disputed
       0 Debtor 1 only
       0 Debtor2 only                                         Type of PRIORITY unsecured claim:
       iii! Debtor 1 and Debtor 2 only                        0 Domestic support obligations
       0 At least one of the debtors and another
                                                              121   Taices and certain other debts you owe the government
       0 Check if this claim is for a community debt          0 Claims for death or personal injury while you were
       Is the claim subject to offset?                              intoxicated
       tzl No                                                 □ Other. Specify _____________
       0 Yes
                                   Taxation
                                                                                                                                                  '"
j2.2 , .·. Ohio Department of                                 Last 4 digits of account number      .!_ .!_ � !_                  '1-'296�'60, '·"''1 296'�00
                                                                                                                             $._____ $c.,____ $_____
       Priority Creditor's Name
        P.O Box530                                            When was the debt incurred?           2014/2015
       Number           Street
                                                              As of the date you file, the claim is: Check all that apply.
       Columbus                       Oh      43216-05        0 Contingent
       City                         State     ZIP Code        0 Unliquidated
      Who incurred the debt? Check one.                       18' Disputed
      0 Debtor 1 only
                                                              Type of PRIORITY unsecured claim:
      0 Debtor2 only
                                                              0 Domestic support obligations
      Ml Debtor 1 and Debtor2 only
      0 At least one of the debtors and another               B Taices and certain other debts you owe the government
                                                              0 Claims for death or personal injury while you were
       0 Check if this claim is for a community debt                intoxicated
       Is the claim subject to offset?                        0 Other. Specify _____________
       if No
       0 Yes

 Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of_
   Case 2:19-bk-51029                            Doc 16            Filed 03/11/19 Entered 03/11/19 14:04:15 Desc Main
 Debtor 1
                   Robert Matthew Headlee Document                                        35 number (ffknown,J_2:19-bk-51029
                                                                                Page 9 of Case                 ______ _______                        _
                   First Name      Middle Name         Last Name


                   Your PRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                Total claim   Priority         Nonpriority
                                                                                                                                                     amount           amount

□      Regional Income TaxAgency
       P       0
                                                                    Last 4 digits of account number       ..!._ .!_ � !_           $
                                                                                                                                          248.00     $   248.00   $

        P�O ��� 94951                                                                                     2015
                                                                    When was the debt incurred?
       Number    Street
                                                                    As of the date you file, the claim is: Check all that apply.

       Cleveland                          Oh      44101-4�          □      Contingent
       City                              State    ZIP Code          □      Unliquidated
                                                                           Disputed
      Who incurred the debt? Check one.
       D Debtor 1 only                                              Type of PRIORITY unsecured claim:
       0 Debtor 2 only                                              0      Domestic support obligations
       liiJ Debtor 1 and Debtor 2 only                              l!f' Taxes and certain other debts you owe the government
       0 At least one of the debtors and another                    □ Claims  for death or personal injury while you were
                                                                      intoxicated
       D Check if this claim is for a community debt
                                                                    □ Other. Specify
       Is the claim subject to offset?
       liiJ No


□
       D Yes
       Navient Solutions                                                                                    6 8 7 4                         3000 s
                                                                    Last 4 digits of account number ____                           $                              $
       Priori ty Creditor's Name
       P.O Box8961                                                  When was the debt incurred?           1994
       Number           Street
                                                                    As of the date you file, the claim is: Check all that apply.

       Madison                            Wi      53708-8�          0      Contingent
      "'C-___ _ _____S.,..ta_t_e-- Z-  - ,----
                                    I P Cod e                       0      Unliquidated
        ity

                                                                    Mi'    Disputed
      Who incurred the debt? Check one.
       lil Debtor 1 only                                            Type of PRIORITY unsecured claim:
       D Debtor 2 only                                              0      Domestic support obligations
       0 Debtor 1 and Debtor 2 only                                 liiJ   Taxes and certain other debts you owe the government
       0 At least one of the debtors and another                    D      Claims for death or personal injury while you were
       D Check if this claim is for a community debt                       intoxicated
                                                                    D      Other. Specify _____________
       Is the claim subject to offset?
       iiJ No

□··
       0 Yes
                                                                    Last 4 digits of account number ____                           $,_____ $.____ $._____
       Priority Creditor's Name
                                                                    When was the debt incurred?
       Number           Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    D      Contingent
       City                              State    ZIP Code          0      Unliquidated
                                                                    D      Disputed
      Who incurred the debt? Check one.
       D Debtor 1 only                                              Type of PRIORITY unsecured claim:
       D Debtor 2 only                                              D      Domestic support obligations
       0 Debtor 1 and Debtor 2 only                                 0      Taxes and certain other debts you owe the government
       D At least one of the debtors and another                    0      Claims for death or personal injury while you were
                                                                           intoxicated
       D Check if this claim is for a community debt
                                                                    0      Other. Specify _____________
       Is the claim subject to offset?
       0      No
       D Yes

Official Form 106E/F                                     Schedule Elf: Creditors Who Have Unsecured Claims                                                        page_of_
   Case 2:19-bk-51029                              Doc 16                Filed 03/11/19 Entered 03/11/19 14:04:15 Desc Main
 Debtor 1
                    Robert Matthew Headlee Document                                  Page 10 ofC35                   2:19-bk-51029
                                                                                                ase number(ifknownl, ______________
                     First.Name      Middle Name             Last Name
                                                                                                                                                                          _

                  List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?

     □
     � No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lfyou have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                            Total claim

                                                                              _      Last 4 digits of account number ____
                    _ ty_,C,..red_ i,... o
            n- r iori,_
       '"N-op-                           t ..,r',..s.,.,Nam _ ________________
                                                          _ e                                                                                              $,_______
                                                                                     When was the debt incurred?
       Nu mber            St reet


       City                                              St a te         ZIP Code    As of the date you file, the claim is: Check all that apply.

                                                                                     0 Contingent
       Who incurred the debt? Check one.                                             0 Unliquidated
       0       Debtor 1 only                                                         0 Disputed
       0       Debtor 2 only
       0       Debtor 1 and Debtor 2 only                                            Type of NONPRIORITY unsecured claim:
       0       At least one of the debtors and another                               0 Student loans
       □ Check if this claim is for a community debt                                 0 Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
       Is the claim subject to offset?                                               0 Debts to pension or profit-sharing plans, and other similar debts
       0 No

     1 ·· ·
                                                                                     0 Other. Specify ______________
       □   Yes


E     -N-on-pr- ior_ i ty_ _,Cr- ed_ i,... to _r',_sNa  _ ________________
                                                      _ e
                                                    - m
                                                                          _
                                                                                     last 4 digits of account number ____
                                                                                     When was the debt incurred?
                                                                                                                                                           $. _______




      Number              St reet
                                                                                     As of the date you file, the claim is: Check all that apply,
       City                                                              ZIP Code
                                                                                     0 Contingent
      Who incurred the debt? Check one.                                              0 Unliquidated
       0       Debtor 1 only                                                         0 Disputed
       0       Debtor 2 only
       0       Debtor 1 and Debtor 2 only                                            Type of NONPRIORITY unsecured claim:
       0       At least one of the debtors and another                               0 Student loans

       □ Check if this claim is for a community debt                                 0 Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
      Is the claim subject to offset?                                                0 Debts to pension or profit-sharing plans, and other similar debts
       □ No                                                                          0 Other. Specify _______________
       0 Yes

E] _______
      Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number ___ _
                                                                                     When was the debt incurred?
                                                                                                                                                           $'--------

      Number              Street

       Ci ty
                                                                                     As of the date you file, the claim is: Check an that apply,
                                                         State           ZIP C ode
                                                                                     0 Contingent
      Who incurred the debt? Check one.
                                                                                     0 Unliquidated
      0        Debtor 1 only
                                                                                     0 Disputed
      0        Debtor 2 only
      0        Debtor 1 and Debtor 2 only
                                                                                     Type of NONPRIORITY unsecured claim:
      0        At least one of the debtors and another
                                                                                     0 Student loans
      0 Check if this claim is for a community debt                                  0 Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
      Is the claim subject to offset?
                                                                                     0 Debts to pension or profit-sharing plans, and other similar debts
      0 No
                                                                                     0 Other. Specify _ _ _ _ _ _ _ _ _ __ ___
      0 Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page _of_
   Case 2:19-bk-51029 Doc 16 Filed 03/11/19 Entered 03/11/19 14:04:15 Desc Main
 Debtor 1
          Robert Matthew Headlee Document Page 11 of 35                   2:19-bk-51029
                                                    Case number (if known) --------------                            '--
                  F!rstName         MiddleName       LastName



                Your NONPRIORITY Unsecured Claims - Continuation Page




□
 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                Total claim



                                                                               Last 4 digits of account number ____
                                                                                                                                                       $_____
      Nonpriority Creditor's Name
                                                                              When was the debt incurred?
      Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.

      City                                        State         ZIP Code       0   Contingent
                                                                               0   Unliquidated
      Who Incurred the debt? Check one.                                        0   Disputed
      0 Debtor 1 only
      0 Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                             0   Student loans
      0 At least one of the debtors and another                                0   Obligations arising out of a separation agreement or divorce that
      0 Check if this claim is for a community debt                            0
                                                                                   you did not report as priority claims
                                                                                   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                          0   Other. Specify_____________
      0No
      0 Yes


                                                                               Last 4 digits of account number ____                                    $._____
      Nonpriority Credito(s Name
                                                                              When was the debt incurred?
      Number          Street
                                                                              As of the date you file, the claim is: Check all that apply.

      City                                        State         ZIP Code       0   Contingent
                                                                               0   Unliquidated
      Who incurred the debt? Check one.                                        0   Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                             0   Student loans
      0 At least one of the debtors and another                                0   Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                               0   Debts to pension or prorrt-sharing plans, and other similar debts
      Is the claim subject to offset?                                          0   Other. Specify____________
      0 No
      0 Yes

D                                                                              Last 4 digits of account number ____
                                                                                                                                                       $_____

      Nonpriority Credito(s Name
                                                                              When was the debt incurred?
      Number          Street
                                                                              As of the date you file, the claim is: Check all that apply.
      City                                        State         ZIP Code       0   Contingent
                                                                               0   Unliquidated
      Who incurred the debt? Check one.                                        0   Disputed
      0      Debtor 1 only
      0      Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:
      0      Debtor 1 and Debtor 2 only
                                                                              0    Student loans
      0 At least one of the debtors and another                               0    Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority claims
      0      Check if this claim is for a community debt
                                                                              0    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                         0    Other. Specify____________
      0 No
      0 Yes



Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                page_of_
   Case 2:19-bk-51029                        Doc 16               Filed 03/11/19 Entered 03/11/19 14:04:15 Desc Main
 Debtor 1
                Robert Matthew Headlee Document                                           35 numbef{ifknown) 2;19-bk-51029
                                                                              Page 12 of Case
                 First.Name    Middle Name            Last Name


                List others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                             Line       of (Check one): D Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                               D Part 2: Creditors with Nonpriority Unsecured Claims

                                                                             Last 4 digits of account number____
       City                                   State               ZIP Code

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                             Line       of (Check one):    □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           D Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number____
       City                                   State               ZIP Code


                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                             Line       of (Check one):    □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                               D Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number____
      �ity                                    State               ZIP Code

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                             Line       of (Check one):    □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           D Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number____
      City                                                        ZIP Code


                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                             Line       of ( Check one):   □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           D Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims


                                              S!".te ...

                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                             Line       of (Check one):    □ Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           D Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

                                                                             Last 4 digits of account number____


                                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name


      Number          Street
                                                                             Line       of (Check one):    □   Part 1: Creditors with Priority Unsecured Claims
                                                                                                           D Part 2: Creditors with Nonpriority Unsecured
                                                                             Claims

      City                                    State               ZIP Code   Last 4 digits of account number____


Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page_of_
  Case 2:19-bk-51029                       Doc 16            Filed 03/11/19 Entered 03/11/19 14:04:15 Desc Main
Debtor 1
             Robert Matthew Headlee Document                             Page 13 of 35       2:19-bk-51029
                                                                                         Casenumber(ifkrlown
               FifstName     Middle Name          LastName



           Add the Amounts for Each Type of Unsecured Claim


s. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                   Total claim


                6a. Domestic support obligations                            6a.
Total claims                                                                       $
from Part1
                6b. Taxes and certain other debts you owe the
                    government                                              6b.    $
                                                                                                     6380.00

                6c. Claims for death or personal injury while you were
                    intoxicated                                             6c.
                                                                                   $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                 6d.
                                                                                  +$




                6e. Total. Add lines 6a through 6d.                         6e.
                                                                                                     6380.00
                                                                                   $




                                                                                   Total claim

                6f. Student loans                                           6f.
Total claims                                                                       $
from Part2
                69. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                  69.    $

                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                           6h.    $


                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                 6i.   +$



                6j. Total. Add lines 6f through 6i.                         6j.
                                                                                   $




Official Form 106E/F                              Schedule Elf: Creditors Who Have Unsecured Claims                                   page_of_
  Case 2:19-bk-51029                     Doc 16           Filed 03/11/19 Entered 03/11/19 14:04:15                                 Desc Main
                                                         Document     Page 14 of 35
 Fill in this information to identify your case;

 Debtor
                      Robert Matthew Headlee
                      First Name           Middle Name               Last Name

 Debtor2
                      Michelle Renee Headlee
 (Spouse If filing)   First Name           Middle Name               Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Case number
                       2:19-bk-51029
 (If known)                                                                                                                          0 Check if this is an
                                                                                                                                        amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 1. Do you have any execu,ory contracts or unexpired leases?
    lid' No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
    0 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more exarnples of executory contracts and
    unexpired leases.


      Person or company with whom you have the contract or lease                           State what the contract or lease is for

2.1
      Name

      Number             Street

      City                             State      ZIP Code

2.2
      Name

      Number             Street

      City                             State      ZIP Code
2.3
      Name

      Number             Street

      City                             State      ZIP Code
2.4
      Name

      Number             Street

      City                            State       ZIP Code
2.5
      Name

      Number            Street

      City                            State       ZIP Code


Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                      page 1 of_
       Case 2:19-bk-51029                        Doc 16           Filed 03/11/19 Entered 03/11/19 14:04:15                        Desc Main
                                                                 Document     Page 15 of 35
                                                                                                                   2:19-bk-51029
 Debtor 1                                                                                        Case number (ifknown).....______________
                  First Name    Middle Name               Last Name



 - Additional Page if You Have More Contracts or Leases

         Person or company with whom you have the contract or lease                           What the contract or lease is for



         Name

         Number        Street

         City                                 State      ZIPCode

  2._
         Name

         Number        Street

         City                                 State      ZIPCode

  2._
         Name

         Number        Street

         City                                 State      ZIPCode

  2._
         Name

         Number        Street

         City                                 State      ZIPCode

  2.
         Name

         Number        Street

         City                                 State      ZIPCode

 :2._,
         Name

         Number        Street

         City                                 State      ZlPCode

  2._,
         Name

         Number        Street

         City                                 State      ZIPCode


 ,2._,
         Name


         Number        Street


         City                                 State      ZIPCode



Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                          page_ of
   Case 2:19-bk-51029                              Doc 16           Filed 03/11/19 Entered 03/11/19 14:04:15                              Desc Main
                                                                   Document     Page 16 of 35
 Fill in this information to identify your case:

 Debtor 1          Robert Matthew Headlee
                     First Name                     Middle Name               Last Name

 Debtor2             Michelle Renee Headlee
 (Spouse, if filing) First Name                     Middle Name               Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Casenumber          2:19-bk-51029
  (If known)
                                                                                                                                          □ Check if this is an
                                                                                                                                             amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15
Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
    ii No
      □ Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
     if No.Go to line 3.
      □ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        □ No
           0    Yes. In which community state or territory did you live? _______. Fill in the name and current address of that person.


                 Name of your spouse, former spouse, or legal equivalent


                 Number             Street


                 City                                          State                      ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 1060), Schedule EIF (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                          Column 2: The creditor to whom you owe the debt

                                                                                                        Check all schedules that apply:

�                                                                                                       □   Schedule D, line __
                                                                                                        □
         Name
                                                                                                            Schedule E/F, line__
         Number            Street                                                                       □   ScheduleG, line ___

         City                                                      State                   ZIP Code



         Name
                                                                                                        □   Schedule D, line__
                                                                                                        □   Schedule E/F, line ___
         Number            Street                                                                       □   ScheduleG, line ___

         City                                                      s-                      ZIP Code


                                                                                                        □ Schedule D, line__
                                                                                                        □ Schedule E/F, line__
         Name


         Number            Street                                                                       □ ScheduleG, line__
         City                                                      s-                      ZIP Code



Official Form 106H                                                         Schedule H: Your Codebtors                                         page 1 of_
    Case 2:19-bk-51029                        Doc 16     Filed 03/11/19 Entered 03/11/19 14:04:15                                Desc Main
                                                        Document     Page 17 of 35
 Debtor 1
                                                                                                            2:19-bk-51029
                                                                                            Case number(it1<nowni,______________
                 First Name     Middle Name      Last Name



 - Additional Page to List More Codebtors

      Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                               Check all schedules that apply:

                                                                                               0 Schedule D, line__
        Name
                                                                                               0 Schedule E/F, line__
        Number         Street                                                                   0 Schedule G, line__


        City                                          State                   ZIP Code


 []                                                                                            □ Schedule D, line___
                                                                                               □ Schedule EIF, line__
        Name


       Number          Street                                                                  □ ScheduleG, line___


 EJ
       Ci.I\'                                         State                   ZIP Code


                                                                                               0 Schedule D, line__
        Name
                                                                                               0 Schedule E/F, line__
        Number         Street                                                                  0 ScheduleG, line__


       City                                           State                   ZIP Code



       Name
                                                                                               □ Schedule D, line___
                                                                                               □ Schedule E/F, line___
       Number          Street                                                                  □ ScheduleG, line___

 □      City                                          State                   ZIP Code


                                                                                               □ Schedule D, line__
                                                                                               □ Schedule E/F, line___
        Name


        Number         Street                                                                  □ Schedule G, line___

 Ll
       City                                           State                   ZIP Code


                                                                                               0 Schedule D, line ___
        Name
                                                                                               0 Schedule E/F, line___
        Number         Street                                                                  □ ScheduleG, line___


 EJ
        City                                          State                   ZIP Code



       Name
                                                                                               □   Schedule D, line__
                                                                                                   Schedule E/F, line___
        Number         Street                                                                  □ Schedule G, line___
       City                                           State                   ZIP Code
 D
                                                                                               0 Schedule D, Une __
        Name
                                                                                               0 Schedule E/F, line__
        Number         Street                                                                  0 ScheduleG, line__


      ,C::ity                                         State                 . )'.IPC::ode




Official Form 106H                                            Schedule H: Your Codebtors                                            page_of_
--~- - - -··---------·------ · - -�-        -----    .. ,_ ' ,   · _ ··---�---- - -----~


                      Case 2:19-bk-51029                                  Doc 16            Filed 03/11/19 Entered 03/11/19 14:04:15                                 Desc Main
                                                                                           Document     Page 18 of 35

                     Fill in this information to identify your case:


                     Debtor 1
                                       Robert Matthew Headlee
                                        Ftrst Name                          Middle Name           LastName

                     Debtor2
                                         Michelle Renee Headlee
                     (Spouse, if filing) Fust Name                          Middle Name           LastNarrte

                     United States Bankruptcy Court for the: Southern District of Ohio

                     Case number
                                         2:19-bk-51029
                                                                                                                                   Check if this is:
                     (If known)
                                                                                                                                   □ An amended filing
                                                                                                                                   □ A supplement showing postpetition chapter 13
                                                                                                                                        income as of the following date:
                  Official Form 1061                                                                                                    MM/ DD/ YYYY

                   Schedule I: Your Income                                                                                                                                      12/15

                  Be as complete and accurate as possible. If two married people are filing together (Debtor 1 andDebtor 2), both are equally responsible for
                  supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
                  If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
                  separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                  •ifI                 Describe Employment


                   1. Fill in your employment
                      information.                                                                     Debtor1                                    Debtor 2 or non-filing spouse

                        If you have more than one job,
                        attach a separate page with
                                                                         Employment status           fl Employed                                   □ Employed
                        information about additional
                        employers.                                                                   □ Not employed                                liif Not employed
                        Include part-time, seasonal, or
                        self-employed work.                                                         Fireman/Paramedic
                                                                        Occupation
                        Occupation may include student
                        or homemaker, if it applies.
                                                                         Employer's name           Jackson Township

                                                                         Employer's address        3756 Hoover Rd
                                                                                                     Number Street                               Number     Street




                                                                                                    Grove City            Oh       43123
                                                                                                     City            State   ZIP Code            City                  State ZIP Code

                                                                         How long employed there?        9yrs                                     9yrs


                  fffM                 Give Details About Monthly Income

                       Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
                       spouse unless you are separated.
                       If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
                       below. If you need more space, attach a separate sheet to this form.

                                                                                                                             ForDebtor1           For Debtor 2 or
                                                                                                                                                �!!li�jl ��.
                    2. List monthly gross wages, salary, and commissions (before all payroll
                       deductions). If not paid monthly, calculate what the monthly wage would be.                   2.           6179.28
                                                                                                                             $_____                 $_____

                                                                                                                     3. +$____

                                                                                                                                             1 , ....
                     3. Estimate and list monthly overtime pay.                                                                                 + $____

                     4. Calculate gross income. Add line 2 + line 3.                                                 4.
                                                                                                                          -$ :6:1_7_9.28...            _$:::::::....
                                                                                                                             =-      -=.
                                                                                                                                       -=.



                   Official Form 1061                                                           Schedule I: Your Income                                                      page 1
 Case 2:19-bk-51029                                 Doc 16             Filed 03/11/19 Entered 03/11/19 14:04:15                                                                Desc Main
                                                                      Document     Page 19 of 35
                Robert Matthew Headlee                                                                                                                 2:19-bk-51029
Debtor 1                                                                                                                            Case number(lfknown),______________
                 First Name          Middle Name               Last Name



                                                                                                                                ForDebtor1             ForDebtor2 or
                                                                                                                                                       �§J!mmt..
   Copy line 4 here ............................................................................................... � 4.
                                                                                                                                      6179. 28
                                                                                                                                $ _____                        $._____

 5. list all payroll deductions:

     Sa. Tax, Medicare, and Social Security deductions                                                               Sa.        $
                                                                                                                                       646.00                  $

     Sb. Mandatory contributions for retirement plans                                                                Sb.        $                              $

     Sc. Voluntary contributions for retirement plans                                                                Sc.        $
                                                                                                                                            100                $

     Sd. Required repayments of retirement fund loans                                                                Sd.        $                              $

     Se. Insurance                                                                                                   Se.        $
                                                                                                                                       268.04                  $
     Sf. Domestic support obligations                                                                                Sf.        $                              $
                                                                                                                                $
                                                                                                                                        50.00
     Sg. Union dues                                                                                                  Sg.                                       $


     Sh. Other deductions. Specify:                                                                                  Sh. +$                                +   $


 6. Add the payroll deductions. Add lines Sa+ Sb+ Sc+ Sd+ Se+Sf+ Sg+ Sh.                                             6.         $
                                                                                                                                      1064.04                  $



 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.         $
                                                                                                                                      5115.24                  $



 a. list all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total
         monthly net income.                                                                                        8a.         $                              $


     8b. Interest and dividends                                                                                     8b.         $                              $

     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce
         settlement, and property settlement.                                  8c.                                              $                              $


     8d. Unemployment compensation                                                                                  8d.         $                              $

     8e. Social Security                                                                                            Be.         $                              $

     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:__________________ 8f.                                                                                         $_____                         $ _____

     8g. Pension or retirement income                                                                               8g.         $ _____                        $_____
     8h. Other monthly income. Specify: _____________                                                               8h. + $                               + $

                                                                                                                       ·1$                         I I$__ ,
                                                                                                                        ,.. _;: :;;::::;;::::;;:::=,   ,.. _ :::;;::;;::::;;::::;;:::=-,




                                                                                                                                                                                        I=
 9. Add all other income. Add lines aa + 8b + ac + 8d + 8e + at +ag + 8h.


                                                                                                                           .I
                                                                                                                    9

10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
                                                                                                                     10         $
                                                                                                                                      5115.24
                                                                                                                                                  !+
                                                                                                                                                       1       $                             �--5 _ 1_15_. _24_


    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:_ _____________________________                                                                                                                                       11.   +    $ _ _ _ __
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                                    5115.24
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                            12.
                                                                                                                                                                                             Combined
                                                                                                                                                                                             monthly income
 13.Do you expect an increase or decrease within the year after you file this form?
     □  No.
                        Hopeful to 01Jtair1 e111ploy111e11t fo1 spouse
    .a' Yes. Explain: '


Official Form 1061                                                                   Schedule I: Your Income                                                                                   page2
                                                                                                     : -- ______... ----·- ---
                                                                                                        ,.




     Case 2:19-bk-51029                      Doc 16           Filed 03/11/19 Entered 03/11/19 14:04:15                                                        Desc Main
                                                             Document     Page 20 of 35

     Fill in this information to identify your case·

     Debtor 1
                       Robert Matthew Headlee
                        First Name             Middle Name                  Last Name                          Check if this is:
     Debtor2             Michelle Renee Headlee
                                                                                                                □ An amended filing
     (Spouse, if filing} First Name            Middle Name


     United States Bankruptcy Court for the: Southern District of Ohio
                                                                            Last Name
                                                                                                                □ A supplement showing postpetition chapter 13
                                                                                                                    expenses as of the following date:
     Case number         2:19-bk-51029
                                                                                                                    MM/ DD/ YYYY
     (If known)


 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                                  12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                       Describe Your Household

 1. Is this a joint case?

      □ No.       Go to line 2.
      !iii Yes. Does Debtor 2 live in a separate household?
                if No
             □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?          □ No                                 Dependent's relationship to                                Dependent's                      Does dependent live
      Do not list Debtor 1 and               l!I' Yes. Fill out this information for        Debtor 1 or Debtor 2                       age                              with you?

                                                                                                                                                                        □ No
      Debtor 2.                                  each dependent..........................
      Do not state the dependents'                                                          son                                        19
      names.                                                                                                                                                            !iii Yes
                                                                                                                                                                        □ No
                                                                                                                                                                        □ Yes
                                                                                                                                                                        □ No
                                                                                                                                                                        □ Yes
                                                                                                                                                                        □ No
                                                                                                                                                                        □ Yes
                                                                                                                                                                        □ No
                                                                                                                                                                        □ Yes
 3. Do your expenses include                 if No
    expenses of people other than
    yourself and your dependents?            □ Yes
•ifj               Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                             Your expenses
                                                                                                                                       '"""''"' '''"'' '"' ' ' ''""'"'"'""'"'"''"'"'·'���""""-""'"'
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and                                                                         1430.00
     any rent for the ground or lot.                                                                                             4.        $

        If not included in line 4:
        4a. Real estate taxes                                                                                                    4a.       $
        4b. Property, homeowner's, or renter's insurance                                                                         4b.       $
        4c.     Home maintenance, repair, and upkeep expenses                                                                    4c.       $
        4d. Homeowner's association or condominium dues                                                                          4d.       $

Official Form 106J                                                Schedule J: Your Expenses                                                                                         page 1
   Case 2:19-bk-51029                         Doc 16    Filed 03/11/19 Entered 03/11/19 14:04:15                                Desc Main
                                                       Document     Page 21 of 35

 Debtor 1                                                                                Case number (ff1<nownl
                                                                                                                  2:19-bk-51029
                 FifstName      Middle Name      Last Name




                                                                                                                         Your expenses


                                                                                                                  5.     $
 5. Additional mortgage payments for your residence, such as home equity loans

 6. Utilities:
     6a.    Electricity, heat, natural gas                                                                        6a.    $
                                                                                                                                         150.00
     6b. Water, sewer, garbage collection                                                                         6b.    $
                                                                                                                                          60.00
     Sc. Telephone, cell phone, Internet, satellite, and cable services                                           6c.    $               200.00
     6d. Other. Specify: ___________________                                                                      6d.    $

 7. Food and housekeeping supplies                                                                                7.     $
                                                                                                                                         450.00

 8. Childcare and children's education costs                                                                      8.     $
 9. Clothing, laundry, and dry cleaning                                                                           9.     $
                                                                                                                                            50
10. Personal care products and services                                                                           10.    $
                                                                                                                                            50
11. Medical and dental expenses                                                                                   11.    $

12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                         $
                                                                                                                                           100
    Do not include car payments.                                                                                  12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.
                                                                                                                                            50
                                                                                                                         $
14. Charitable contributions and religious donations                                                              14.    $

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     1sa. Life insurance                                                                                          15a.   $

     15b. Health insurance                                                                                        15b.   $

     15c. Vehicle insurance                                                                                       15c.   $
                                                                                                                                           350
     15d. Other insurance. Specify:._________________                                                             15d.   $


16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify: ______________________                                                                              16.    $

17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                              17a.   $
                                                                                                                                         489.00
     17b. Car payments for Vehicle 2                                                                              17b.   $

     17c. Other. Specify:.___________________                                                                     17c.   $

     17d. Other. Specify:. __________________                                                                     17d.   $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                              18.
                                                                                                                         $

19. Other payments you make to support others who do not live with you.
    Specify:.______________________                                                                                19.   $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
     20a. Mortgages on other property                                                                             20a.   $

     20b. Real estate taxes                                                                                       20b.   $

     20c. Property, homeowners, or renter's insurance                                                             20c.   $

     20d. Maintenance, repair, and upkeep expenses                                                                20d.   $

     2oe. Homeowners association or condominium dues                                                              20e.   $



Official Form 106J                                           Schedule J: Your Expenses                                                     page2
   Case 2:19-bk-51029                       Doc 16     Filed 03/11/19 Entered 03/11/19 14:04:15                       Desc Main
                                                      Document     Page 22 of 35

 Debtor 1
                                                                                                            2:19-bk-51029
                                                                                            Case number (ff known).______________
                First Name    Middle-Name       Last Name




21. Other. Specify: ____________________                                                                   21.   +$._________


22. Calculate your monthly expenses.

     22a. Add lines 4 through 21.                                                                         22a.

     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                 22b.

     22c. Add line 22a and 22b. The result is your monthly expenses.                                      22c.



23. Calculate your monthly net income.
                                                                                                                            5115.24
   23a.     Copy line 12 (your combined monthly income) from Schedule I.                                  23a.    $

   23b.     Copy your monthly expenses from line 22c above.                                               23b.              3379.00
                                                                                                                 -$

   23c.     Subtract your monthly expenses from your monthly income.                                                        1736.24
            The result is your monthly net income.                                                        23c.    $




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

    if No.
    □ Yes.        Explain here:




Official Form 106J                                          Schedule J: Your Expenses                                         page3
    Case 2:19-bk-51029                      Doc 16         Filed 03/11/19 Entered 03/11/19 14:04:15                        Desc Main
                                                          Document     Page 23 of 35

Fill in this information to identify your case:


Debtor 1
                   Robert Matthew Headlee
                   First Name               Middle Name            Last Name

Debtor2              Michelle Renee Headlee
(Spouse, if filing} First Name              Middle Name            Last Name


Un�ed States Bankruptcy Court for the: Southern District of Ohio

Case number          2 :19-bk-51029
                                                                                                                           □ Check if this is an
(If known)


                                                                                                                              amended filing


  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                   12115

  If two married people are filing together, both are equally responsible for supplying correct information.
  You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
       !if No
       □ Yes.         Name of person__________________.. Attach Bankruptcy Petition Preparers Notice, Declaration, and
                                                                                          Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of Debtor 1


         Date     3   fi I  I
                MM /I DD (/YYYY
                                 Z.OI   9                             Date,        lu \,,
                                                                               MM/ DD I YYYY




 Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
     Case 2:19-bk-51029                         Doc 16          Filed 03/11/19 Entered 03/11/19 14:04:15                            Desc Main
                                                               Document     Page 24 of 35

   Fill in this information to identify your case:

   Debtor 1
                        Robert Matthew Headlee
                        First Name              Middle Name              Last Name

   Debtor2              Michelle Renee Headlee
   (Spouse. if filing) Fils! Name               Middle Name              Last Name


   United States Bankruptcy Court tor the: Southern District of Ohio

   Case number
                        2:19-bk-51029
    (If known)                                                                                                                      0 Check if this is an
                                                                                                                                       amended filing



  Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                 04/16
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                   Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        l!:f Married
        □ Not married
   2. During the last 3 years, have you lived anywhere other than where you live now?
       SNo
       □Yes. list all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                        Dates Debtor 1     Debtor 2:                                           Dates Debtor 2
                                                                  lived there                                                            lived there

                                                                                     □ Same as Debtor 1                                 □ Same as Debtor 1
                                                                  From                                                                     From
                 Number              Street                                             Number Street
                                                                  To                                                                       To



                 City                         State ZIP Code                            City                     State ZIP Code

                                                                                     0 Same as Debtor 1                                □ Same as Debtor 1
                                                                  From                                                                     From
                 Number              Street                                             Number Street
                                                                  To                                                                       To



                 City                         State ZIP Code                            City                     State   ZIP Code

   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? ( Community prope,ty
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       SNo
       □ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 •§fj
Official Form 107
                  Explain the Sources of Your Income

                                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 1
_,- �--- ' -··- \ _- - -- -



                         Case 2:19-bk-51029                        Doc 16       Filed 03/11/19 Entered 03/11/19 14:04:15                                  Desc Main
                                                                               Document     Page 25 of 35

                   Debtor 1
                                       Robert Matthew Headlee                                                                                2:19-bk-51029
                                                                                                                        Case number(ifknown)____________ ___
                                       First Name    Middle Name        Last Name




                      4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
                         Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
                         If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                              !( No
                              □ Yes. Fill in the details.

                                                                              Sources of income         Gross income             Sources of income        Gross income
                                                                              Check all that apply.     (before deductions and   Check all that apply.    {before deductions and
                                                                                                        exclusions)                                       exclusions)

                                  From January 1 of current year until         □ Wages,  commissions,
                                                                                 bonuses, tips          $_______
                                                                                                                                 □ Wages,  commissions,
                                                                                                                                                          $ _______
                                                                               □ Operating a business
                                                                                                                                   bonuses, tips
                                  the date you filed for bankruptcy:
                                                                                                                                 □ Operating a business
                                   For last calendar year:                     □ Wages,  commissions,                            □ Wages,  commissions,

                                                                               □ Operating a business
                                                                                 bonuses. tips
                                                                                                                                 □ Operating a business
                                                                                                        $_______                   bonuses, tips          $. _ ______
                                  (January 1 to December 31, ______,
                                                             yyyy


                                   For the calendar year before that:          □ bonuses,
                                                                                 Wages, commissions,
                                                                                          tips
                                                                                                                                 □ Wages, commissions,
                                                                               □ Operating a business
                                                                                                                                     bonuses, tips
                                  (January 1 to December 31, _____,
                                                             yyyy
                                                                                                        $ _______
                                                                                                                                 □ Operating a business   $._______



                      5. Did you receive any other income during this year or the two previous calendar years?
                         Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
                         unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
                         gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

                              List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                              Ill No
                              □ Yes. Fill in the details.
                                                                               D(lbtor1                                           Oebtor2
                                                                                                                                     .

                                                                               Sources of income        Gross income from         Sources of income       Gross income from
                                                                               Describe below.          each source               Describe below.         each source
                                                                                                        (before deductions and                            (before deductions and
                                                                                                        exclusions)                                       exclusions)



                                   From January 1 of current year until                                 $ ________ ---------- $________
                                   the date you filed for bankruptcy:
                                                                                                        $________ ---------- $_______
                                                                                                        $________ ---------- $._______


                                   For last calendar year:                                              $ ________ ---------- $_______
                                   (January 1 to December 31, _)                                        $.________ ----------                             $ ________
                                                              yyyy
                                                                                                        $ ________ ----------                             $. _ ______



                                   For the calendar year before that:                                   $ ________ ----------                             $._______
                                   (January 1 to December 31, _)                                        $_______ --------- $ _______
                                                             yyyy
                                                                                                        $________ ---------- $. _______




                  Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page2
   Case 2:19-bk-51029                           Doc 16        Filed 03/11/19 Entered 03/11/19 14:04:15                              Desc Main
                                                             Document     Page 26 of 35

Debtor 1
             Robert Matthew Headlee                                                                                  2:19-bk-51029
                                                                                                   Case number i;tknown),______________
             First Name         Middle Name           Last Name




             List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     0 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
           "incurred by an individual primarily for a personal. family, or household purpose.·
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

             □ No.Go to line 7.
             □ Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
             * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     □ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
             During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

             □ No. Go to line 7.
             □ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                      Dates of      Total amount paid       Amount you still owe    Was this payment for...
                                                                      payment

                                                                                    $        $
                                                                                     _______ ________                               □ Mortgage
                                                                                                                                    □ car
                    Creditor's Name



                    Number      Street                                                                                              □ Credit card
                                                                                                                                    □ Loan repayment
                                                                                                                                    □ Suppliers or vendors
                    City                      State       ZIP Code                                                                  □ Other _____

                                                                                    $_______ $________                              □ Mortgage
                    Creditor's Name
                                                                                                                                    □ car
                                                                                                                                    □ Credit card
                                                                                                                                    □ Loan repayment
                    Number     Street



                                                                                                                                    □ Suppliers or vendors
                    City                      State       ZIP Code
                                                                                                                                    □ Other ____

                                                                                    $_______ $
                                                                                                            ________                □ Mortgage
                    Creditor's Name
                                                                                                                                    □ car
                                                                                                                                    □ Credit card
                                                                                                                                    □ Loan repayment
                    Number     Street



                                                                                                                                    □ Suppliers or vendors
                    City                      State       ZIP Code
                                                                                                                                    □ Other ____

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page3
   Case 2:19-bk-51029                             Doc 16          Filed 03/11/19 Entered 03/11/19 14:04:15                                  Desc Main
                                                                 Document     Page 27 of 35

Debtor 1
                Robert Matthew Headlee                                                                                    2:19-bk-51029
                                                                                                     Case number (ifknown)_______________
                   First Name      Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     l!f No
     □ Yes. List all payments to an insider.
                                                                        Dates of      Total amount     Amount you still    Reason for this payment
                                                                        payment       paid             owe

                                                                                     $._____ $ _____
            Insider's Name



            Number        Street




            City                                 State   ZIP Code


                                                                                     $______ $_____
            Insider's Name


            Number        Street




            City                                 State   ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     l!f   No
     □ Yes. List all payments that benefited an insider.
                                                                       Oates of       Total amount     Amount you still Reason for this payment
                                                                       payment        paid             owe              Include creditor's name

                                                                                     $,_____ $. _____
            Insider's Name



            Number        Street




            City                                 State   ZIP Code



                                                                                     $,_____ $_____
            Insider's Name



            Number       Street




            City                                 State   ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
   Case 2:19-bk-51029                             Doc 16           Filed 03/11/19 Entered 03/11/19 14:04:15                                      Desc Main
                                                                  Document     Page 28 of 35

              Robert Matthew Headlee                                                                                                 2:19-bk-51029
Debtor 1                                                                                                     Case number(itknown)._______________
              First Name            Middle Name            Last Name




              Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     !f No
     0 Yes. Fill in the details.
                                                                  Nature of the case                   Court or agency                               Status of the case



           Case title ____________                                                                    Court Name
                                                                                                                                                     0 Pending
                                                                                                                                                     0 Onappeal
                                                                                                      Number   Street                                0 Conclude d

           Case number
                                                                                                      City                   State    ZIP Code




           Case title ____________                                                                    Court Name
                                                                                                                                                     0 Pending
                                                                                                                                                     0 Onappeal
                                                                                                      Number   Street                                0 Conclude d

           Case number
                                                                                                      City                   State    ZIP Code



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

     !f No.   Go to line 11.
     □ Yes. Fill in the information below.
                                                                            Describe the property                                      Date      Value of the property




               Crecfrtor's Name
                                                                                                                                                  $______


               Number      Street                                           Explain what happened

                                                                            0 Property was repossessed.
                                                                            0 Property was foreclosed.
                                                                            0 Property was garnished.
               City                               State   ZIP Code          □    Property was attached, seized, or levied.
                                                                            Describe the property                                      Date       Value of the propert}



                                                                                                                                                  $_______
               Credttor's Name



               Number      Street
                                                                            Explain what happened


                                                                            □    Property was repossessed.
                                                                            0 Property was foreclosed.
                                                                            0 Property was garnished.
               City                               State   ZIP Code
                                                                            □    Property was attached, seized, or levied.



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   pages
    Case 2:19-bk-51029                            Doc 16          Filed 03/11/19 Entered 03/11/19 14:04:15                                 Desc Main
                                                                 Document     Page 29 of 35

Debtor 1
                  Robert Matthew Headlee                                                                              2:19-bk-51029
                                                                                                         Case number (ff1mown1 ________ _ __
                  First Name     Middle Name             Last Name                                                            _        _ _
                                                                                                                                            _



 11. Within 90 days before youfiled for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     el    No
     □ Yes. Fill in the details.
                                                                 Describe the action the creditor took                    Date action       Amount
                                                                                                                          was taken
           Creditor's Name



           Number     Street
                                                                                                                                           $_______




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-____


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     if No
     □ Yes
■ iii             List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     if No
     □ Yes. Fill in the details for each gift.
            Gifts with a total value of more than $600           Describe the gifts                                       Dates you gave       Value
            per person                                                                                                    the gifts



                                                                                                                                             $_____
           Person to Whom You Gave the Gift


                                                                                                                                             $______

           Number     Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600            Describe the gifts                                       Dates you gave     Value
           per person                                                                                                     the gifts



           Person to Whom You Gave the Gift
                                                                                                                                             $______


                                                                                                                                             $______


           Number     Street



           City                           State   ZIP Code


           Person's relationship to you ______


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page&
   Case 2:19-bk-51029                              Doc 16             Filed 03/11/19 Entered 03/11/19 14:04:15                                             Desc Main
                                                                     Document     Page 30 of 35

Debtor 1
                  Robert Matthew Headlee                                                                                                  2:19-bk-51029
                                                                                                                 Case number (ffknown),_______________
                   First Name     Middle Name                Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     B No
     □ Yes. Fill in the details for each gift or contribution.
            Gifts or contributions to charities                     Describe what you contributed                                          Date you          Value
            that total more than $600                                                                                                      contributed



                                                                                                                                                             $ _____
           Charity's Name


                                                                                                                                                             $______



           Number      Street




           City           State        ZIP Code




Mill               List Certain Losses

  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     llif' No
     □ Yes. Fill in the details.
            Describe the property you lost and                       Describe any insurance coverage for the loss                           Date of your     Value of property
            how the loss occurred                                                                                                           loss             lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims on line 33 of Schedule AIB: Property.


                                                                                                                                                             $ ______




•ifI              List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     if No
     □ Yes. Fill in the details.
                                                                     Description and value of any property transferred                     Date payment or   Amount of payment
                                                                                                                                           transfer was
            Person Who Was Paid                                                                                                            made


            Number       Street                                                                                                                              $______


                                                                                                                                                             $ _____
                                                                                                                                                              .

            City                         State    ZIP Code



            Email or website address


            Person Who Made the PaymenL if Not You



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page7
   Case 2:19-bk-51029                            Doc 16             Filed 03/11/19 Entered 03/11/19 14:04:15                                      Desc Main
                                                                   Document     Page 31 of 35

Debtor 1
                  Robert Matthew Headlee                                                                                        2:19-bk-51029
                                                                                                             Case numberr;,1mown,_______________
                  First Name      Middle Name              Last Name




                                                                   Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                   transfer was made      payment


           Person Who Was Paid
                                                                                                                                                         $_____
           Number       Street

                                                                                                                                                         $______



           City                        State    ZIP Code



           Email or websfte address


           Person Who Made the Payment, if Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     IIf No
     □ Yes. Fill in the details.
                                                                   Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                   transfer was
                                                                                                                                   made
           Person Who Was Paid


           Number        Street                                                                                                                          $._____


                                                                                                                                                         $______
           City                        State    ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
     IIf  No
     □    Yes. Fill in the details.
                                                                   Description and value of property        Describe any property or payments received      Date transfer
                                                                   transferred                              or debts paid in exchange                       was made

           Person Who Received Transfer


           Number       Street




           City                       State     ZIP Code


           Person's relationship to you _____


           Person Who Received Transfer


           Number       Street




           City                       state     ZIP Code

           Person's relationship to you _____

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page8
   Case 2:19-bk-51029                           Doc 16              Filed 03/11/19 Entered 03/11/19 14:04:15                                           Desc Main
                                                                   Document     Page 32 of 35

Debtor 1
               Robert Matthew Headlee                                                                                                2:19-bk-51029
                                                                                                               Case number (it1mown>�--------------
                   First Name     Middle Name              Last Name




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)

     if No
     □ Yes. Fill in the details.
                                                                                             e r
                                                                   Description and value of th p operty transfe redr                                                r
                                                                                                                                                               Date t ansfer
                                                                                                                                                               was made


           Name of trust




 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     B No
     □ Yes. Fill in the details.
                                                                   Last 4 digits of account numb re        e
                                                                                                       Typ of account o      r       Date account was       Last balance before
                                                                                                       instrument                         e
                                                                                                                                     clos d, sold, moved,           r
                                                                                                                                                            closing o transf  er
                                                                                                                                      r       e
                                                                                                                                     o transf rred


            Name of Financial Institution
                                                                   xxxx-____                           □       e
                                                                                                           Ch cking                                         $.____
                                                                                                       □   savings

                                                                                                       □
            Number       Street
                                                                                                           Money market

                                                                                                       0 Brokerage
            City                       State    ZIP Code
                                                                                                       □ Other____
                                                                   xxxx-____                           □   checking                                         $. ____
            Name of Financial Institution
                                                                                                       □   savings

            Number       Street                                                                        0 Money market
                                                                                                       0 Brokerage
            City                       State    ZIP Code
                                                                                                       □ Other____
 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?
     Iii No
     □ Yes. Fill in the details.
                                                                       h     h
                                                                   W o else ad access to it?                                     e
                                                                                                                       Describe th contents                        Do you still
                                                                                                                                                                   have it?

                                                                                                                                                                   □ No
            Name of Financial Institution                         Name
                                                                                                                                                                   □ Yes
            Number       Street                                   Number   Street


                                                                  City       State     ZIP Code
            City                       State    ZIP Code



Official Fonn 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page9
    Case 2:19-bk-51029                             Doc 16             Filed 03/11/19 Entered 03/11/19 14:04:15                                    Desc Main
                                                                     Document     Page 33 of 35

Debtor 1
                  Robert Matthew Headlee                                                                                               2:19-bk-51029
                                                                                                                     Case number (ffknownJ,_______________
                   First Name      Middle Name               Last Name



22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    !I No
    □ Yes. Fill in the details.
                                                                    Who else has or had access to it?                   Describe the contents              Do you still
                                                                                                                                                           have it?

                                                                                                                                                            □ No
            Name of storage Facility                                Name                                                                                    □ Yes
            Number street                                           Number    street


                                                                    CityState ZIP Code

            City                        state     ZIP Code


                     Identify Property You Hold or Control for Someone Else

 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     g No
     □ Yes. Fill in the details.
                                                                   Where is the property?                               Describe the property           Value


            Owner's Name                                                                                                                                $____
                                                                  Number     street
            Number        street



                                                                  City                          state     ZIP Code
            City                        State     ZIP Code



■ iii•      ■
                     Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  "" Environment.al law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  l1I Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.
  i. Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     !I No
     □ Yes. Fill in the details.
                                                                    Governmental unit                         Environmental law, if you know it        Date of notice



           Name of site                                            Governmental unit


           Number       street                                     Number    street


                                                                   City                State   ZIP Code



           City                        state     ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 10
   Case 2:19-bk-51029                            Doc 16              Filed 03/11/19 Entered 03/11/19 14:04:15                                                 Desc Main
                                                                    Document     Page 34 of 35

Debtor 1
               Robert Matthew Headlee                                                                                                      2:19-bk-51029
                                                                                                                     Case number (ffknown,____ ___________
                   First Name      Middle Name              Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     liif No
     □ Yes. Fill in the details.
                                                                  Governmental unit                              Environmental law, if you know it                    Date of notice



            Name of site                                          Governmental unit


            Number Street                                         Number Street


                                                                  City                State    ZIP Code

            City                        State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     B No
     □ Yes. Fill in the details.
                                                                                                                                                                       Status of the
                                                                    Court or agency                                   Nature of the case
                                                                                                                                                                       case

           Case title,____________
                                                                                                                                                                       Q Pending
                                                                    Court Name
                                                                                                                                                                       Q On appeal

                                                                    Number Street                                                                                      Q Concluded
           Case number                                              City                      State   ZIP Code


                     Give Details About Your Business or Connections to Any Business
 21. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           □A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
        Q A.member of a limited liability company (LLC) or limited liability partnership (LLP)
           □ A partner in a partnership
           □ An officer, director, or managing executive of a corporation
           Q An owner of at least 5% of the voting or equity securities of a corporation

     if No. None of the above applies. Go to Part 12.
     □ Yes. Check all that apply above and fill in the details below for each business.
                                                                    Describe the nature of the business                              Employer Identification number
                                                                                                                                    Do not include Social Security number or ltlN.
            Business Name

                                                                                                                                    EIN: __ _______
            Number Street
                                                                    Name of accountant or bookkeeper                                Dates business existed


                                                                                                                                     From    ___ To ___
            City                        State    ZIP Code
                                                                    Describe the nature of the business                             Employer Identification number
                                                                                                                                     Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                     EIN: __ _______
            Number        Street
                                                                    Name of accountant or bookkeeper                                 Dates business existed



                                                                                                                                     From               To
            City                        State    ZIP Code

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 11
                                                                                                                                 ' ---� �---" - ----·---��-


  Case 2:19-bk-51029                           Doc 16        Filed 03/11/19 Entered 03/11/19 14:04:15                                  Desc Main
                                                            Document     Page 35 of 35

Debtor 1
                Robert Matthew Headlee                                                                             2:19-bk-51029
                                                                                                      Case number c;nmown,______________
                    First Name   Middle Name          Last Name




                                                                                                              Employer Identification number
                                                              Describe the nature of the business
                                                                                                              Do not include Social Security number or ITIN.
             Business Name
                                                                                                              EIN: _________

                                                              Name of accountant or bookkeeper                Dates business existed
             Number Street




                                                                                                               From     ___ To
             City                     State    ZIP Code




 28. W'rthin 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     0 No
     □ Yes. Fill in the details below.
                                                              Date issued



             Name                                             MM/00/YYYY



             Number Street




             City                     State    ZIP Code




                    Sign Bel�
,,,,,
       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 571.




             Signature of Debtor 1
                                                                            x � �lJt � 4tu
                                                                              Signatµre of Debtor 2

                   /4 /µ; 1
             Date:s 1    1                                                     o; 'p\(�
                                                                              Date
       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       IEf    No
       □      Yes


       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       IS No
       □ Yes. Name of person.______________________. Attach the Bankruptcy Petition Preparefs Notice,
                                                     Declaration, and Signature (Official Form 119).




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 12
